DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function:
“means for causing a test fluid to pass through said spray head towards said spray orifice, said test fluid being air at a temperature that is different from ambient temperature” recited in claim 5
“measuring means for measuring the cone angle of the test-fluid spray” recited in claim 6.

 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rzadca et al. (US 2013/0257966).


providing a spray head (706) of a spray device (700) 
causing a test fluid (pressurized air or gas for gas input device 708; para. [0050]) to pass through said spray head (700) towards said spray orifice (706), said test fluid being air (para. [0050]) at a temperature that is different from ambient temperature (inherent or obvious; see discussion below);
displaying (711), by strioscopy (702; (para. [0049]), the flow of test fluid leaving said spray orifice (2); and
analyzing (para. [0054]) said display of the test-fluid flow so as to determine whether or not the test-fluid spray coming from said spray head complies with predetermined specifications.
With regards to the limitation “for spraying pharmaceutical fluid,” the claim is reciting what the spray device is intended to be used for and does not require the spray device to actually spray pharmaceutical fluid, but only requires the capability to do so. Here, there is no apparent reason why the inkjet nozzle of Rzadca cannot also spray pharmaceutical fluid.
With regards to the air being at a temperature different from ambient temperature, it would be inherent since the air is pressurized and pressurizing air causes the temperature to rise.
In the alternative, it would be obvious to have the temperature different from ambient temperature. The claim limitation that the temperature be different is one of two possibilities: 1) the same temperature and 2) different temperature. There being no teaching from Rzadca and there being only two possibilities, both possibilities would be anticipated, would be obvious, and 

2. A method according to claim 1, wherein said analyzing step includes determining the cone angle of the test-fluid spray (para.[0066]: “shape of gas stream”).

3. A method according to claim 1, wherein said analyzing step includes an image-processing step for processing said display of the test-fluid flow (para. [0060]).

4. A method according to claim 1, wherein said predetermined specifications include a predetermined spray cone angle, such that test-fluid sprays having a cone angle that is greater than or equal to said predetermined spray cone angle are classed as being compliant, and test-fluid sprays having a cone angle that is less than said predetermined spray cone angle are classed as being non-compliant (para. [0066],[0071]).


a spray head (706) of a spray device (700) 
means (708) for causing a test fluid to pass through said spray head (706) towards said spray orifice, said test fluid being air (pressurized air or gas for gas input device 708; para. [0050]) at a temperature that is different from ambient temperature (inherent);
a strioscopic setup (702) for displaying (711), by strioscopy, the flow of test fluid leaving said spray orifice; and
analyzer means (710) for analyzing said display of the test-fluid flow so as to determine whether or not the test-fluid spray coming from said spray head complies with predetermined specifications.

6. A device according to claim 5, wherein said analyzer means (710) include measuring means for measuring the cone angle of the test-fluid spray (as interpreted by the Examiner, para.[0066]: “shape of gas stream”).

7. A device according to claim 5, wherein said analyzer means (30) include image-processing means (para. [0060]) for processing said display of the test-fluid flow.

8. A device according to claim 5, wherein said strioscopic setup (702) comprises a camera (709), an objective lens (lens on camera), a light source (714), generator means (708) for generating a test-fluid flow, a display zone (711), at least one collimator lens (720, 724), and a filter (726).

9. A device according to claim 8, wherein said strioscopic setup (20) further comprises a concave and/or parabolic mirror (para. [0058]).

10. A device according to claim 5, wherein said filter (28) is a point, a wire, or a blade (para. [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886